DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's traversal set forth in the Response to Election/Restriction filed 09/28/2021 has been fully considered and is persuasive. Therefore, the requirement for election/restriction is withdrawn. An examination on the merits of all pending claims follows.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the recitation “uncomfortable but not harmful pinching force” renders the claim indefinite because metes and bounds for “uncomfortable” and “harmful” 
The term “if” renders steps (c), (e) and (f) indefinite because it is unclear whether applicant intends for said steps to be required in the claim. As currently presented said steps are not required in the claim. 
Regarding claim 3: it is unclear if “the spring therebetween” is the same as or additional to the spring recited in claim 1, step (e).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vowles et al. (WO 93/14926 A1), hereinafter ‘Vowles’.
Regarding claim 1: Vowles discloses a method of operating a press, the method comprising:
(a) rotating a manually operable handle (5, fig. 1; also see the first three lines of the paragraph bridging pages 5 and 6);
(b) linearly advancing a tool due to rotation of the handle (see the first eleven lines of the paragraph bridging pages 2 and 3).
.
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fort (EP 0449664 A2).
Regarding claim 1: Fort discloses a method of operating a press, the method comprising:
(a) rotating a manually operable handle (106, fig. 1);
(b) linearly advancing a tool to be held by a tool holder (22) due to rotation of the handle (see fig. 1).
NOTE: as currently presented, steps (c) through (g) are all contingent on “if the body part obstructs advancement of the tool”. Thus, none of said steps are required in the method and, accordingly, said steps are not being given patentable weight.
Regarding claim 9, which depends on claim 1: Fort discloses moving toggle links (94 and the link attached to the piston of the cylinder 106) by manual rotation of the handle (108) (see fig. 1); and moving a switch (110) in response to the movement of the toggle links (see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vowles, in view of Mauer et al. (US 2012/0167366 A1), hereinafter ‘Mauer’. 
Regarding claim 2, which depends on claim 1: Vowles is silent regarding the tool including a punch, and further comprising deforming a sheet metal work-piece with the punch. Vowles is concerned with providing improved safety features for presses in general such that an operator of a press is not prevented from approaching the work-piece during press operation (see the paragraph bridging pages 1 and 2).
However, Mauer teaches a riveting press comprising a tool including a punch (123, figs. 13a-13e) for deforming a sheet metal work-piece (501, 503) (¶ [0053]).
Because Vowles does not disclose any particular type of press, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tool of Vowles as a punch for deforming a sheet metal work-piece, thereby obtaining a riveting press, as taught by Mauer, having improved safety features.
Regarding claim 3, which depends on claim 1: the step of “contacting an abutment surface against the switch” is contingent upon “if the spring therebetween is compressed by more than the pinching force”. Thus, the step is not required to be performed in order to carry out the invention and, accordingly, is not being given patentable weight.
Vowles does not disclose any particular type of press that the method is to be used for and therefore also does not disclose that the tool includes a work-piece-clinching punch moveable toward a clinching die mounted to a stationary C-frame. Vowles is concerned with providing improved safety features for presses in general such that an operator of a press is not 
However, Mauer teaches a clinching/riveting press comprising a tool including a work-piece-clinching punch (405, fig. 9) moveable toward a clinching die (406) mounted to a stationary C-frame (424) (¶ [0045]).
Because Vowles does not disclose any particular type of press, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tool of Vowles as a work-piece-clinching punch and provide Vowles with a corresponding clinching die mounted on a stationary C-frame, thereby obtaining a clinching/riveting press, as taught by Mauer, having improved safety features.
Regarding claim 5, which depends on claim 1: Vowles discloses the automatically powered actuator comprises a fluid-driven piston (pg. 6, ln. 18, “pneumatic ram”), and the ram advances a tool when the switch (12) is activated to process a work-piece (pg. 1, ¶ 3, lns. 4-6).
Vowles is silent regarding the piston being coaxially aligned with the tool which includes a punch, further comprising linearly advancing the punch to fasten together work-pieces within the press when the switch is activated. Vowles is concerned with providing improved safety features for presses in general such that an operator of a press is not prevented from approaching the work-piece during press operation (see the paragraph bridging pages 1 and 2).
However, Mauer teaches a riveting press comprising tool including a punch (123, fig. 6) coaxially aligned with a piston (121).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Vowles such that the ram/piston is 
Mauer further teaches linearly advancing the punch (123, figs. 13a-13e) to fasten/rivet together work-pieces (see ¶ [0053]).
Because Vowles does not disclose any particular type of press, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tool of Vowles as a punch, thereby obtaining a riveting press configured for riveting work-pieces together, as taught by Mauer, and having improved safety features.
Regarding claim 7, which depends on claim 1: the modification of Vowles in view of Mauer set forth in claim 5 above teaches riveting together work-pieces (see figs. 13a-13e of Mauer) in the press when the switch (12, fig. 2 of Vowles) is activated and after the rotating of the handle (see the paragraph bridging pages 5 and 6; rotation of the handle 5 leads to activation of the switch 12).
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vowles, in view of Bley (US 3,686,922 A).
Regarding claim 4, which depends on claim 1: Vowles discloses using a rack and pinion as a drive mechanism for the press (pg. 1, ¶ 2; pg. 4 ¶ 1 of the Description), and rotation of the handle (5) causes rotation of a drive shaft (1); and the switch (12, fig. 2) being a pneumatic switch (pg. 5, lns. 4-6). The step of “fluidically moving a piston in the automatically powered actuator” is contingent upon “if the switch is activated”. Thus, the step is not required to be 
Vowles is silent regarding rotating the pinion gear of the rack and pinion with the handle. 
However, Bley teaches a method of operating a press comprising rotating a pinion gear (23, fig. 3) with a handle (25, fig. 2) to drive movement of an automatically powered actuator (17) (col. 1, lns. 50-52 and 60-61).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the pinion gear of Vowles’ rack and pinion such that it is connected to the drive shaft and the rack is connected to the automatically powered actuator, thereby providing movement of the actuator via rotation of the pinion gear driven by rotation of the handle, as taught by Bley, thereby allowing adjustment of the height of the ram relative to a work-piece prior to activation of the ram.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vowles, in view of Sawdon et al. (US 7,694,399 B2), hereinafter ‘Sawdon’.
Regarding claim 6, which depends on claim 1: Vowles is silent regarding clinching together work-pieces in the press with an interlocking joint when the switch is activated and after the rotating of the handle. Vowles discloses a movable tool that moves relative to a fixed tool (the paragraph bridging pages 2 and 3), but is more concerned with providing improved safety features for presses in general such that an operator of a press is not prevented from approaching the work-piece during press operation (see the paragraph bridging pages 1 and 2).

Because Vowles does not disclose any particular type of press, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tools of Vowles as a punch and die configured for clinching together work-pieces with an interlocking joint, thereby obtaining a sheet fastening press, as taught by Mauer, and having improved safety features.
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Vowles et al. (WO 93/14926 A1), Fort (EP 0449664 A2), Mauer et al. (US 2012/0167366 A1), Bley (US 3,686,922 A), and Sawdon et al. (US 7,694,399 B2), fails to anticipate or render obvious in combination the following limitations of claims 8 and 10 in combination with the other limitations of the claims.
Claims 11-25 are allowed. The prior art also fails to anticipate or render obvious in combination the following limitations of independent claims 11 and 19 in combination with the other limitations of the claims:
claim 11: “(c) compressing a spring and an adjacent switch plunger with greater than 100 pounds per square inch of force prior to activation of a fluid powered actuator
claim 19: “(a) manually rotating a handle by at least 360°”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725   

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725